EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney R. Ross Viguet on 1/12/2021.	In claims: Please replace current amendment with below amendment:




















receiving, from a source node having source replication information corresponding to a first version of a file comprising an updated software release bundle of the one or more software release files and including one or more portions of the first version of the file that are not included in a second version of the file utilized by a target node in the multi-node network, a request at the target node for target replication information corresponding to the second version of the file comprising a software deployment utilized by the target node;
 sending, from the target node to the source node, the target replication information, the target replication information comprising a second plurality of checksums corresponding to the second version of the file utilized by the target node; 
receiving, at the target node from the source node, the source replication information, the source replication information comprising a first plurality of checksums corresponding to the first version of the file utilized by the source node;
receiving, at the target node from the source node, update data including the one or more portions of the first version of the file corresponding to a difference between the first plurality of checksums  and the second plurality of checksums; and
combining, at the target node and based on a comparison of the first plurality of checksums of the source replication information and the second plurality of checksums of the target replication information, the update data and a target device portion of the second version of the file that is , wherein the update data and the target device portion of the second version of the file are combined based on an order of the first plurality of checksums of the source replication information.

2. (Original) The method of claim 1, where the request includes an identifier of the file.  

3. (Original) The method of claim 2, where the identifier of the file include a file name of the file.  

4. (Original) The method of claim 1, further comprising: prior to sending the target replication information: identifying a version indicator of the second version of the file; and sending the version indicator of the second version of the file to the source node.  

5. (Original) The method of claim 1, further comprising: responsive to receiving the request: retrieving the target replication information; or generating the target replication information.  

6. (Previously Presented) The method of claim 1, where the one or more portions of the first version of the file of the update data comprise multiple portions.  

7. (Previously Presented) The method of claim 6, where receiving the update data comprises: receiving a first portion of the multiple portions of the update data, the first portion corresponding to a first checksum of the first plurality of checksums; receiving a 

8. (Original) The method of claim 7, further comprising: in response to receiving a first portion of the multiple portions of the update data, sending a first acknowledgement to the source node; in response to receiving a second portion of the multiple portions of the update data, sending a second acknowledgement to the source node; and in response to receiving a third portion of the multiple portions of the update data, sending a third acknowledgement to the source node.  

9. (Original) The method of claim 7, further comprising: identifying a first position indicator corresponding to the first portion; identifying a second position indicator corresponding to the second portion; and combining the first portion and the second portion based on the first position indicator and the second position indicator.  

10. (Original) The method of claim 7, further comprising: arranging, based on the source replication information, the first portion and the second portion to generate the first version of the file at the target node.  



12. (Original) The method of claim 11, further comprising: in response to a determination that each portion of the multiple portions of the update data is not received: identifying an unreceived portion; and sending a notification corresponding to the unreceived portion to the source node. 
 
13. (Previously Presented) The method of claim 11, wherein, the update data is combined with the target device portion of the second version of the file that is the same between 103150863.1- 4 -Application No. 16/399,953Docket No.: JFRG.P0003US.B/1001072300 Reply to Office Action of August 17, 2021 the first version of the file and the second version of the file in response to a determination that each portion of the multiple portions of the update data is received.  

14. (Canceled)

15. (Original) The method of claim 1, further comprising: verifying the third version of the file matches the first version of the file.  

16. (Previously Presented) The method of claim 15, where verifying the third version of the file matches the first version of the file comprises: generating a checksum for an entirety of the third version of the file; identifying, based on the source replication information, a checksum for an entirety of the first version of the file; and comparing the 

17. (Original) The method of claim 16, further comprising: in response to a determination that the third version of the file matches the first version of the file: sending, from the target node, an acknowledgement to the source node; and storing the third version of the file at a memory of the target node.  

18. (Original) The method of claim 16, further comprising: in response to a determination that the third version of the file does not match the first version of the file: sending, from the target node, a notification to the source node; and discarding the third version of the file.  

19. (Currently Amended) The method of claim 1, further comprising: after receiving the source replication information: comparing the source replication information to the target replication information to identify one or more checksums included in both the source replication information and the target replication information; and for each checksum of the one or more checksums, retrieving a corresponding part of the second version of the file at the target node.  

20. (Currently Amended) A system for distribution of one or more software release files to a target node, the system comprising: 

receive, from a source node having source replication information corresponding to a first version of a file comprising an updated software release bundle of the one or more software release files and including one or more portions of the first version of the file that are not included in a second version of the file utilized by the target node in a multi-node network, a request for target replication information corresponding to the second version of the file comprising a software deployment utilized by the target node;
 send the target replication information to the source node, the target replication information comprising a second plurality of checksums corresponding to the second version of the file utilized by the target node; 103150863.1- 6 -Application No. 16/399,953Docket No.: JFRG.P0003US.B/1001072300 Reply to Office Action of August 17, 2021 
receive the source replication information from the source node, the source replication information comprising a first plurality of checksums corresponding to the first version of the file utilized by the source node; receive update data from the source node including the one or more portions of the first version of the file corresponding to a difference between the first plurality of checksums and the second plurality of checksums; and
combine, based on a comparison of the first plurality of checksums of the source replication information and the second plurality of checksums of the target replication information, the update data and a target device portion of the second version of the file that is , where the update data and the target device portion of the second version of the file are combined based on an order of the first plurality of checksums of the source replication information. 

21. (Original) The system of claim 20, where: the first version of the file utilized by the source node comprises a file name and a first version identifier; and the second version of the file utilized by the target node comprises the file name and a second version identifier.  

22. (Currently Amended) The system of claim 20, where: the second version of the file includes a plurality of parts; each part of the plurality of parts including a set of data blocks; and each part of the plurality of parts corresponding to a checksum of the second plurality of checksums. 
 
23. (Original) The system of claim 20, where the one or more processors are further configured to execute the instructions to cause the one or more processors to: verify the third version of the file matches the first version of the file. 
 
24. (Previously Presented) The system of claim 23, where, to verify the third version of the file matches the first version of the file, the one or more processors are further configured to execute the instructions to cause the one or more processors to: generate a checksum for an entirety of the third version of the file; identify, based on the source replication information, a checksum for an entirety of the first version of the file; and compare the checksum for the entirety of the third version of the file and the checksum 

25. (Original) The system of claim 24, where the one or more processors are further configured to execute the instructions to cause the one or more processors to: in response to a determination that the third version of the file matches the first version of the file: send, from the target node, an acknowledgement to the source node; and store the third version of the file at a memory of the target node. 
 
26. (Original) The system of claim 24, where the one or more processors are further configured to execute the instructions to cause the one or more processors to: in response to a determination that the third version of the file does not match the first version of the file: send, from the target node, a notification to the source node; and discard the third version of the file.  

27. (Currently Amended) A non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations for distribution of one or more software release files to a target node, the operations comprising: 
executing a first routine to receive, from a source node having source replication information corresponding to a first version of a file comprising an updated software release bundle of the one or more software release files and including 103150863.1- 8 -Application No. 16/399,953Docket No.: JFRG.P0003US.B/1001072300 Reply to Office Action of August 17, 2021one or more portions of the first version of the file that are not included in a second version of the file in a multi-node network, a request for target replication information corresponding to the second version of the file comprising a software deployment utilized by the target node;
executing a second routine to send the target replication information to the source node, the target replication information comprising a second plurality of checksums corresponding to the second version of the file utilized by the target node; 
executing a third routine to receive the source replication information from the source node, the source replication information comprising a first plurality of checksums corresponding to the first version of the file utilized by the source node;
executing a fourth routine to receive update data from the source node including the one or more portions of the first version of the file corresponding to a difference between the first plurality of checksums and the second plurality of checksums of the target replication information; and 
executing a fifth routine to combine, based on a comparison of the first plurality of checksums of the source replication information and the second plurality of checksums of the target replication information, the update data and a target device portion of the second version of the file that is to generate a third version of the file identical to the first version of the file, wherein the update data and the target device portion of the second version of the file are combined based on an order of the first plurality of checksums of the source replication information.  



29. (Original) The non-transitory computer-readable storage medium of claim 27, where the operations further comprise: prior to sending the target replication information: identify a version indicator of the second version of the file; and send the version indicator of the second version of the file to the source node.
  
30. (Previously Presented) The non-transitory computer-readable storage medium of claim 27, where the one or more portions of the first version of the file of the update data comprise multiple portions, and where the fourth routine to receive the update data further comprises operations to: receive a first portion of the multiple portions of the update data, the first portion of the multiple portions corresponding to a first checksum of the first plurality of checksums; receive a second portion of the multiple portions of the update data, the second portion of the multiple portions corresponding to the first checksum; and receive a third portion of the multiple portions of the update data, the third portion of the multiple portions corresponding to a second checksum of the first plurality of checksums.  

31. (Previously Presented) The non-transitory computer-readable storage medium of claim 27, where: the one or more portions of the update data comprises multiple portions; and the update data is combined with the target device portion of the second version of the file that is the same between the first version of the file and the second 

32. (Currently Amended) The non-transitory computer-readable storage medium of claim 27, where the operations further comprise: after receipt of the source replication information: 103150863.1- 10 -Application No. 16/399,953Docket No.: JFRG.P0003US.B/1001072300 Reply to Office Action of August 17, 2021 compare the source replication information to the target replication information to identify one or more checksums included in both the source replication information and the target replication information; and for each checksum of the one or more checksums, retrieve a corresponding part of the second version of the file at the target node.













Allowable Subject Matter
Claims 1-13, 15-32 are allowed.
None of the prior arts of the record teaches wherein:
receiving, from a source node having source replication information corresponding to a first version of a file comprising an updated software release bundle of the one or more software release files and including one or more portions of the first version of the file that are not included in a second version of the file utilized by a target node in the multi-node network, a request at the target node for target replication information corresponding to the second version of the file comprising a software deployment utilized by the target node; receiving, at the target node from the source node, the source replication information, the source replication information comprising a first plurality of checksums corresponding to the first version of the file utilized by the source node; receiving, at the target node from the source node, update data including the one or more portions of the first version of the file corresponding to a difference between the first plurality of checksums  and the second plurality of checksums; and combining, at the target node and based on a comparison of the first plurality of checksums of the source replication information and the second plurality of checksums of the target replication information, the update data and a target device portion of the second version of the file that is a same between the first 103150863.1- 2 -Application No. 16/399,953Docket No.: JFRG.P0003US.B/1001072300 Reply to Office Action of August 17, 2021 version of the file and the second version of the file to generate a third version of the file identical to the first version of the file, wherein the update data and the target device portion of the second version of the file are combined based on an order of the first plurality of checksums of the source replication information (in claim 1);

executing a first routine to receive, from a source node having source replication information corresponding to a first version of a file comprising an updated software release bundle of the one or more software release files and including 103150863.1- 8 -Application No. 16/399,953Docket No.: JFRG.P0003US.B/1001072300 Reply to Office Action of August 17, 2021 one or more portions of the first version of the file that are not included in a second version of the file utilized by the target node, a request for target replication information corresponding to 








Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/            Primary Examiner, Art Unit 2169